Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 5/3/2021 has been entered.  Claims 2 and 7 were amended.  New claim 17 was added.  Claims 1-14, 16 and 17 are pending.

Withdrawn rejections
Applicant's amendments and arguments filed 5/3/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1-9, 12, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin et al. (US 2005/0074414; published April 7, 2005) in view of Crotty et al. (US 5,824,326; patented October 20, 1998). 
Applicant’s Invention
Applicant claims a composition comprising water, dimethyl isosorbide, a polyol and panthenol or dipotassium glycyrrhizinate and a phenolic or polyphenolic antioxidant, wherein the dimethyl isosorbide and polyol are in equal amounts and the water content is at least 70 wt%. (claim 1)
Applicant also claims a kit for making the composition comprising an a) aqueous solution of water, dimethyl isosorbide, a polyol and panthenol or dipotassium glycyrrhizinate; and b) a phenolic or polyphenolic antioxidant, wherein the dimethyl isosorbide and polyol are in equal amounts and the water content is at least 70 wt%. (claim 12)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Tamarkin et al. teach alcohol free foam compositions comprising water, and active ingredient selected from therapeutic agents and excipients with therapeutic properties agents (abstract).  Formulations are oil-in water emulsions comprising at least 2% urea, at least 1% hydroxy acid, at least 2% therapeutic agent and 3-18% liquefied gas [0008-0009; limitation of 
Tamarkin et al. does not teach a kit where the phenolic antioxidant is combined with an aqueous solution of dimethyl isosorbide, panthenol or dipotassium glycyrrhizinate and the polyol.  However, it is well-settled law that combining printed instructions and an old product into a kit will not render the claimed invention nonobvious even if the instructions detail a new use for the product. See In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (limitation of claim 12).
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	

It is for the reason that Crotty et al. is joined.
Crotty et al. teach a cosmetic composition comprising ferulic acid (a phenolic antioxidant) and dimethyl isosorbide in a carrier (abstract).  The properties of the ferulic acid are enhanced when combined with dimethyl isosorbide and carrier and the cosmetic formulation comprises 0.01-5% by weight ferulic acid, 0.1-20% by weight dimethyl isosorbide and a carrier to enhance skin lightening, skin damage, antioxidant and other skin activities (column 1, lines 10-63).  The carrier ranges in amounts of 10-99.9% and typically include polyols selected from propylene glycol, polypropylene glycol, polyethylene glycol, sorbitol, glycerol and 1, 3-butanediol in amounts ranging from 1-50% of the composition (column 2, lines 5-26).  Examples 25 comprise 14.8-17.3% propylene glycol, 11-13.7% polyethylene glycol 200, 0.1-3.5% ferulic acid, 2% dimethyl isosorbide and water to balance (column 5, lines 40-55).  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Both Tamarkin et al. and Crotty et al. teach cosmetic compositions comprising phenolic antioxidants, polyols and water. Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Tamarkin et al. and Crotty et al. to include dimethyl isosorbide and the polyol, preferably 1.3-butanediol, in equal amounts, preferably 10wt% each with a reasonable expectation of success.  One would have been motivated at the time of the invention to adjust the amounts of dimethyl isosorbide and polyol in a 1:1 ratio because Tamarkin et al. teach butylene glycols and dimethyl isosorbide range about 2-30% of the total composition and Crotty et al. teach formulations comprising 1, 3-butanediol in amounts ranging from 1-50% of the composition aid in enhancing skin lightening and antioxidant activity on the skin.  Therefore formulating an improved cosmetic composition comprising 10wt% dimethyl isosorbide and 10wt% polyol would have been prima facie obvious to one seeking to formulate a foam composition with therapeutic agents.  
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Tamarkin et al. and Crotty et al. to include the polyphenolic antioxidant ferulic acid with a reasonable expectation of success.  One would have been motivated at the time of the invention to include ferulic acid because Tamarkin et al. teach antioxidants are added in .  


Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin et al. (US 2005/0074414; published April 7, 2005) and Crotty et al. (US 5,824,326; patented October 20, 1998) as applied to claim 12, in further view of Dumas (US 20100303872; published December 2, 2010).
Applicant’s Invention
Applicant also claims a kit for making the composition comprising an a) aqueous solution of water, dimethyl isosorbide, a polyol and panthenol or dipotassium glycyrrhizinate; and b) a phenolic or polyphenolic antioxidant, wherein the dimethyl isosorbide and polyol are in equal amounts and the water content is at least 70 wt%. (claim 12)
Determination of the scope and the content of the prior art

(MPEP 2141.01)



Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	
Tamarkin et al. and Crotty et al. do not teach that the phenolic or polyphenolic antioxidant is in the form of a lyophilisate.  It is for this reason that Dumas et al. is joined.  
Dumas et al. teach polyphenol rich plant extracts combined with hydrating agents which improve hydration and antioxidant effects in cosmetics (abstract).  The extraction products are lyophilized in order to form powders that can be re-dispersed in solvents in order to use it as an active agent in cosmetic formulations [0037].  Making cosmetics by diluting the dry extract in water/glycerol solutions is also taught (Example 1).  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Tamarkin et al., Crotty et al. and Dumas et al. are drawn to methods of formulating phenolic formulations for skin treatment.  Therefore, it would .  

Claim 10 and 11 are is rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin et al. (US 2005/0074414; published April 7, 2005) and Crotty et al. (US 5,824,326; patented October 20, 1998), as applied to claim 1, in view of Dumas (US 20100303872; published December 2, 2010).
Applicant’s Invention
Applicant claims a method for making the composition of claim 1 comprising an a) providing an aqueous solution comprising dimethyl isosorbide, a polyol and panthenol or dipotassium glycyrrhizinate; and b) providing a phenolic or polyphenolic antioxidant; and c) mixing a) and b) the shortly before use.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Tamarkin et al. and Crotty et al. are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	
Tamarkin et al. and Crotty et al. do not teach a method of mixing an aqueous solution of dimethyl isosorbide, panthenol or dipotassium glycyrrhizinate and the polyol and then mixing it with the phenolic antioxidant.  It is for this reason that Dumas et al. is joined.  
Dumas et al. teach polyphenol rich plant extracts combined with hydrating agents which improve hydration and antioxidant effects in cosmetics (abstract).  The extraction products are lyophilized in order to form powders that can be re-dispersed in solvents in order to use it as an active agent in cosmetic formulations [0037].  Making cosmetics by diluting the dry extract in water/glycerol solutions is also taught (Example 1).  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
. 

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. 
Applicant first argues that the obvious to try rationale under 103 fails because none of the cited references even provide general guidance to lead one of ordinary skill the balance the amount of ingredients such that the amount of dimethyl isosorbide and polyol are in equal amounts.  The Examiner is not persuaded by this argument.  Tamarkin teach formulations 
Applicant further argues that due to the Tamarkin and Crotty references having widely disparate water contents, one of ordinary skill in the art would not arrive at the claimed invention.  The Examiner is not persuaded by this argument. Tamarkin teaches formulations comprising skin soothing and/or healing agents which includes dimethyl isosorbide, polyols, grape seed extracts, panthenol and dipotassium glycyrrhizinate [0128].  Likewise, Crotty teaches that ferulic acid (a phenolic antioxidant obtained from grape skin) is enhanced when combined with dimethyl isosorbide and provides enhanced skin lightening and reduces skin damage (column 1, lines 10-63).  Therefore, at the time of invention, one of ordinary skill would have expected formulations comprising polyols, panthenol, dipotassium glycyrrhizinate, dimethyl isosorbide and a phenolic antioxidant form grape skins, such as ferulic acid to have skin healing properties regardless of how much carrier is present in the formulation.
Applicant further argues that Table 3 demonstrates an increase in the solubility of resveratrol which provides evidence of a synergistic effect.  The .

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617